Title: John Adams to Cotton Tufts, 2 June 1786
From: Adams, John
To: Tufts, Cotton


     
      Dear sir
      London June 2. 1786
     
     I am proud to learn by your Letter of 13. April that I am so rich at the University. If Thomas gets in, I shall be still happier. The Expence will be considerable, and your Draughts shall be honoured for the necessary.
     A Year will soon be about, and what are We to do then with John? What Lawyer shall We desire to take him, in Town or Country? and what Sum must be given with him? and what will his Board and Cloathing cost? and where shall We get Money to pay all these Expences. Shall I come home and take all my Boys into my own office? I was once thought to have a tolerable Knack at making Lawyers, and now could Save a large sum by it. I am afraid I shall not get it done so cheap as I used to do it.
     I dont see, why I should stay here, unless there should be a Change in the sentiments and Conduct of my fellow Citizens. There are however some Appearances of an approaching Change.
     Dr Gordons Language is decent and friendly as far as I have heard. I believe the Suspicion of him that appears to have taken Place in America is needless. What Profit he will make of his History I know not. It is a story that nobody here loves to read. Indeed, neither History nor Poetry, or any Thing but Painting and Musick, Balls and Spectacles, are in vogue. Reading is out of Fashion, and Philosophy itself has become a Fop gambolling in a Balloon, “idling in the wanton summers Air,” like the Gossamour, so light is Vanity. Herschell indeed with his new Glass, has discovered the most magnificent Spectacle that ever was seen or imagined, and I suppose it is chiefly as a Spectacle that his Discovery is admired. If all those Single double, tripple quadruple Worlds are peopled as fully as every leaf and drop is in this, what a merry Company there is of Us, in the Universe? All fellow Creatures Insects Animalcules and all. Why are We keept so unacquainted with each other? I fancy We shall know each other better, and shall see that even Cards and Routs, dancing Dogs, learned Piggs, scientific Birds &c are not so despicable Things as We in our wonderful Wisdom sometimes think them.
     The Bishop of Landaff, has made the Trees, not walk, but feel and think, and why should We not at once settle it that every Attom, thinks and feels? An universe tremblingly alive all over.
     The more We pursue these Speculations the higher Sense We shall have of the Father, and Master of all, and the firmer Expectation that all which now Appears irregular will be found to be Design. But where have I rambled? Your Fnd
     
      John Adams
     
    